Citation Nr: 1400066	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran was initially represented by Disabled American Veterans, but he changed representation to Vietnam Veterans of America in June 2010.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.
 
The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The claim for service connection for a low back disorder was previously considered and denied by the RO in a July 2003 rating decision.  The Veteran was informed of the decision and of his appellate rights.  He submitted a notice of disagreement in September 2003, and a statement of the case was issued in September 2004, but the Veteran did not file a timely substantive appeal.  

2.  The evidence received since the final July 2003 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.



CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the July 2003 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claim for service connection for a low back disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.
 


Law and Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In this case, the Veteran submitted a claim for service connection for a low back disorder in May 2003, which was denied by the RO in a July 2003 rating decision.  In that decision, the RO found that the Veteran had no permanent residual or chronic disability shown by service treatment records or post-service medical records.  The Veteran was notified of the decision and of his appellate rights.  He submitted a notice of disagreement in September 2003, and a statement of the case was issued in February 2004, but he did not file a timely substantive appeal.  Therefore, the July 2003 rating decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In January 2005, the Veteran filed an untimely VA Form 9 in response to the February 2004 statement of the case, along with a radiology report dated August 2004.  The RO notified the Veteran that the VA Form 9 was untimely, but that the evidence he submitted would be used to reopen his claim.  The Veteran then submitted another application to reopen his claim in March 2008.  The RO issued a November 2008 rating decision denying the Veteran's claim, which was mailed to the Veteran in December 2008.  The Veteran then filed a statement in support of his claim stating that he wished to re-open his claim for service connection for a low back disorder in November 2009.  The Board finds that, liberally construed, this November 2009 statement is a timely filed notice of disagreement with the November 2008 rating decision.  As such, the only final decision of record is the July 2003 rating decision.   

The evidence received since the July 2003 rating decision includes VA medical records, private medical billing records, and a lay statement from a fellow servicemember.  Notably, VA medical records show degenerative changes in the Veteran's lumbar spine, the private billing records from North Dallas Spine Center reveal that the Veteran was possibly receiving treatment for his low back disorder as early as 2002, and the lay statement indicates that the Veteran was injured in service and has continued to experience back problems since that injury.  This evidence was not considered at the time of the July 2003 rating decision, and as previously noted, the RO had denied the prior claim, in part, because the evidence did not establish a chronic residual or permanent disability incurred in service.  The lay statement suggests that the Veteran may have had a low back disorder since his injury in service, and as such, it relates to an established fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a low back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.
 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.



REMAND

The Veteran testified during his July 2013 hearing that he receives Social Security Administration (SSA) disability benefits for his low back disorder.  VA's duty to assist extends to obtaining records from the SSA.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  Thus, on remand, such records should be obtained.

The Veteran has also submitted private billing records from the North Dallas Spine Center indicating treatment for a back disorder as early as 2002; however, no medical records have been submitted from that facility.  As such, these records should also be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder, including any private doctors and hospitals.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for records from the North Dallas Spine Center.

2.  The RO/AMC should obtain and associate with the claims file the Social Security Administration (SSA) decision to grant or deny disability benefits to the Veteran and the records upon which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions, as well as the August 2008 lay statement.

It should be noted that the Veteran and other laypersons are competent to attest to observable symptomatology and matters of which they have first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a low back disorder that is causally or etiologically related to his military service, including the symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


